Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
In the amendment dated 01/13/2022, the following occurred: Claims 1, 6-8, 9-10 and 19-20 have been amended. Claims 2-4, 21, 23 and 25 have been canceled. Claims 27-29 have been added. 
In the amendment dated 07/23/2021, the following occurred: Claims 1, 5-13 and 18-20 have been amended. Claims 2-4 have been canceled. Claims 21-26 have been added. 
Claims 1, 5-20, 22, 24 and 26-29 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-20, 22, 24 and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 19  the limitation of (claim 19 being representative) generating an integrated data index file that includes a first index indicating a storage location of surgical data acquired during an individual surgery and, for each individual surgery, a second index indicating a storage location of patient information of a patient which is a subject of the individual surgery; acquiring the surgical data designated by a reference request from the storage location using the integrated data index file corresponding to the surgical data designated by the reference request; and generating presentation data to be output associated with the reference request using the acquired surgical data, the surgical data including first video data of a first video during surgery and second video data of a second video during surgery, different from the first video, the first video data and the second video data having the same time code, wherein the presentation data includes display screen data having a predetermined screen layout, and further comprising displaying the first video data and the second video data at corresponding positions on the display within the predetermined screen layout and regarding claim 20, the limitation of stores surgical data which is various types of data acquired during surgery during the surgery; manages the surgical data in an integrated manner; outputs the surgical data as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (in claim 1) circuitry and a display, (claim 19)  a processor and a display, (claim 20) a recording medium, medical information management processor, circuitry and a display, the claimed 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a circuitry. Claim 19 recites the additional element of a processor. Claim 20 recites the additional element of a recording medium, medical information management processor, and circuitry. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for managing to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1, 9 and 20 further recite the additional element of a display. This additional element is recited at a high level of generality (i.e. a general means to output/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of circuitry, display, processor, recording medium and a 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 5-20, 22, 24 and 26-29 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 6-8, 11-14 further define surgical data. Claim 5 further defines the video data. Claims 9 and 10 further define the presentation data. Claims 15 and 16 further define 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 18, 19, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195) and in further view of Matsumoto (US 2003/0001878).

REGARDING CLAIM 20
	William discloses a medical information management system, comprising: 
a recording medium that stores surgical 25data which is various types of data acquired during surgery during the surgery ([0066] teaches an input device (interpreted by examiner as recording medium) that collects and records medical information as procedure is performed and [0059] teaches storing medical or surgical data (interpreted by examiner as that records and stores surgical data which is various types of data acquired during surgery during the surgery)); 
a medical information management processor that manages the surgical data in an integrated manner ([0015] teaches capturing surgical data and teaches a surgical system (interpreted by examiner as a medical information management processor) that allows surgeon to generate a report (generating the report is interpreted by examiner as managing the surgical data in an integrated manner) [0051] also teaches a medical data system for collecting medical procedure data and then used to provide information and data to support various aspects of the medical data system (interpreted as managing surgical data)); 
and a display that displays the surgical data ([0013] teaches a surgical support system that has display capabilities displaying what occurs in an operating room and [0051] teaches displaying information collected from surgical procedure (interpreted by examiner as the display that displays the surgical data)), 
surgical data having the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code)

William does not explicitly disclose, however, Gropper discloses:
(Gropper at [0020] teaches medical data including medical images and [0070] teaches medical images such as patient data (interpreted as the surgical data of William). [0007] teaches putting an index at the beginning of a file and [0008] teaches indexes such as patient name and procedure date and associates the encoded file identifier that describes the procedure and lists the images generated by the procedure. [0016] teaches an image file at a first storage location (interpreted by examiner as a second index indicating a storage location of patient information) and a unique identifier associated with the image file at a second storage location (interpreted by examiner as a first index indicating a storage location of surgical data) [0069] teaches an index processor module (interpreted by examiner as integrated data index file) representing storage location for identifying data and a file storage data representing a storage location for images and manifests); 
acquire the surgical data designated by a reference request from the storage location using the integrated data index file corresponding to the surgical data designated by the reference request (Gropper at [0017] teaches requesting an image (interpreted as surgical data) from a first storage location (interpreted by examiner as reference request from the storage location using the integrated data index file corresponding to the surgical data). [0020] teaches a step for requesting data and generating a new identifier associated with data after data has been requested. [0066] teaches a viewer 225 that retrieves a file and displays it to the client (interpreted by examiner as acquire the surgical data designated by a reference request));
and generate presentation data to be output to a display associated with the reference request using the acquired surgical data (Gropper at [0054] teaches a viewer requesting an image (or data or file) and identifying data with the request for a patient with a specific ID number and transmitting file or data to client device for display (interpreted by examiner as generate presentation data to be output to a display associated with the reference request using the acquired surgical data)), the surgical data including video data (Gropper at [0033] teaches that the image source can also be a video recorder (interpreted by examiner as surgical data to include video data))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William to incorporate index including storage location and manage medical or surgical information as taught by Gropper, with the motivation of providing low cost, low risk of obsolescence and security by segregating the indexing and security functions in a database store that is separate from the file store (Gropper at [0009]).

William and Gropper do not explicitly disclose, however, Getz discloses:
surgical data including first video data of a first video, second video data of a second video, different from the first video (Getz at [0007] teaches displaying a video broadcast of a medical procedure (interpreted by examiner as surgical data including video data) and [0024] teaches video recordings (interpreted by examiner as multiple recording of which would contain first and second video)),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William and the method of Gropper to incorporate video representation of surgical procedure as taught by Getz, with the motivation of providing a new and improved system and method for scheduling remote or on-site viewing of live broadcasts, and in particular, a live medical procedure. (Getz at [0005]).

Wherein the presentation data includes display screen data having a predetermined screen layout, and the first video data and the second video data are to be displayed at corresponding positions on the display within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images on a same screen and a video image on the remote communication terminal (interpreted by examiner as the first video data of Getz) and a video image on the local communication terminal (interpreted by examiner as the second video data of Getz) are displayed on the same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen (interpreted by examiner as the presentation data, of Gropper, includes display screen data having a predetermined screen layout, and the video data (the first video data and the second video data of Getz) are to be displayed at corresponding positions on the display within a predetermined screen layout)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper and Getz with teaching of Matsumoto since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using the method of displaying videos in a predetermined layout, as found in the fourth 

REGARDING CLAIMS 1 and 19
Claims 1 and 19 are analogous to Claim 20 thus Claims 1 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 20.

REGARDING CLAIM 5
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper and Matsumoto do not explicitly disclose, however Getz further discloses:
The medical information management apparatus according to claim 1, wherein the first video data and the second video data include one of endoscope video data captured by an endoscope, bird's eye view camera video data captured by a bird's eye view camera that captures a bird's eye view image in an 10operating room, and surgical camera video data captured by a surgical camera that images a surgical field (Getz at [abstract] teaches video cameras located at the site of the medical procedure. [0007] teaches displaying audio and/or video broadcast of medical procedure. [0022] teaches the use of a video camera and [0024] teaches video recordings (interpreted by examiner as multiple recording of which would contain first and second video) [0051] teaches displaying a video image of the different views of the medical procedure (interpreted by examiner as wherein the first video data and the second video data include surgical camera video data captured by a surgical camera that images a surgical field)).

REGARDING CLAIM 6

Gropper, Getz and Matsumoto do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 1, wherein the surgical data further includes at least one of vital data of the patient, anesthesia data 20which is information related to anesthesia for the patient, and device log data which is log data of a medical device, and in the display screen data, at least one of the vital data, the anesthesia data, and the 25device log data are displayed with the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code) [0054] teaches that several general types of information become readily available and usable because of the accurate and timely data collected by the medical data system. For example, the system can accurately collect and present along with the medical procedure performed and what the clinician or medical provider actually did (interpreted by examiner as displayed on a display position within a predetermined screen layout of Matsumoto), what products were use in the procedure, including medical devices used, [0056] teaches the system collects medical device location, medical device to patient linking, medical device combined-use tracking, medical device identification (part numbers) (interpreted by examiner as the surgical data further includes device log data which is log data of a medical device, and in the display screen data, the 25device log data are displayed with the same time code) [abstract] also teaches the surgical system records key data (interpreted as vital data)).

Gropper, Getz and William do not explicitly disclose, however Matsumoto further discloses:
displayed on a display position within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

REGARDING CLAIM 7
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper and Matsumoto do not explicitly disclose, however Getz further discloses:
The medical information management apparatus according to claim 1, wherein the surgical data further includes audio data in the operating room, and 30in the display screen data, the video data and a text related to the audio data are displayed on the display in a corresponding display position within a predetermined screen layout with the same time code (Getz at [0007] teaches displaying an audio broadcast of a medical procedure (interpreted by examiner as wherein the surgical data further includes audio data in the operating room) [0051] teaches viewing components that provide different views of the live medical procedure and may provide textual or graphic data regarding the procedure [0055] teaches a text display of steps being performed during a procedure (interpreted by examiner as in the display screen data, the video data and a text related to the audio data are displayed)).

Gropper, Getz and Matsumoto do not explicitly disclose, however William further discloses:
displayed with the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code)

William, Gropper and Getz do not explicitly disclose, however Matsumoto further discloses:
(Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

REGARDING CLAIM 8
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper and Matsumoto do not explicitly disclose, however Getz further discloses:
The medical information management apparatus according to claim 1, wherein the surgical data further includes annotation data given to the video data displayed during the surgery by a supervisory doctor, and 5in the display screen data, the video data and the annotation data are displayed with the same time code (Getz at [0051] teaches one of the viewing components may include text or other notes written by a participant located at the site of the medical procedure (interpreted by examiner as supervisory doctor), or predetermined text entered into the database to be associated with the record of the live medical procedure in preparation for the transmission to viewing components. [0063] also teaches transmitting supplementary information related to the medical procedure, such information include textual information regarding steps of the live medical procedure and may be text-based, graphics-based, or a combination thereof (interpreted by examiner as the surgical data further includes annotation data given to the video data displayed during the surgery by a supervisory doctor, and 5in the display screen data, the video data and the annotation data are displayed with the same time code))

William, Gropper and Getz do not explicitly disclose, however Matsumoto further discloses:
displayed on a display position within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

REGARDING CLAIM 9
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
Gropper, Getz and Matsumoto do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 1, wherein the presentation data includes display 10screen data displayed on the display, and in the display screen data, the patient information is displayed on the display in a corresponding display position within a predetermined screen layout together with the surgical data (William at [0013] teaches presentation of surgical data. [0052] teaches information included data specific to the patient (interpreted by examiner as the patient information) and information regarding medical procedure to be performed (interpreted by examiner as the surgical data) and [0051] teaches displaying information collected from surgical procedure and fig. 33A and 33B teaches a displaying a layout with hospital information display and patient information display (interpreted by examine as presentation data includes display screen data displayed on the display, and in the display screen data, the patient information is displayed on the display in a corresponding display position within a predetermined screen layout, of Matsumoto below, together with the surgical data)).

William, Gropper and Getz do not explicitly disclose, however Matsumoto further discloses:
displayed on a display position within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

REGARDING CLAIM 18
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
Gropper, Getz and Matsumoto does not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 1, wherein the circuitry is configure to 10extract event information related to an event associated with surgery detected from the surgical data based on an instruction and generate the presentation data (William at [0059] teaches the collected medical and surgical data may be stored in a local or wider area computing system and can be accessed anywhere at any time (interpreted by examiner as the circuitry is configure to extract event information related to an event associated with surgery detected from the surgical data based on an instruction and generate the presentation data)).

REGARDING CLAIM 22

William, Gropper and Matsumoto do not explicitly disclose, however Getz further discloses:
The medical information management system according to claim 20, wherein the circuity is configured to generate a graphical user interface for selecting the first video data and the second video data to be displayed (Getz at [0050] teaches a graphical user interface and [0043] teaches searching for records of live medical procedures at an interval desired by a requestor, for example, the search agent may search one or more databases for records of live medical procedures (interpreted by examiner as selecting first and second video data) that have characteristics selected by the requestor).

REGARDING CLAIM 24 and 26
Claims 24 and 26 are analogous to Claim 22 thus Claims 24 and 26 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 22.

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195), in view of Matsumoto (US 2003/0001878) and in further view of Fletcher-Haynes (US 2006/0052949).

REGARDING CLAIM 10
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper and Getz do not explicitly disclose, however Matsumoto further discloses:
displayed on a display position within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

William, Gropper, Getz and Matsumoto do not explicitly disclose, however Fletcher-Haynes further discloses:
The medical information management apparatus according 15to claim 1, wherein the presentation data includes display screen data displayed on the display, and in the display screen data, the surgical data in two different surgeries are displayed together (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed (interpreted by examiner as wherein the presentation data includes display screen data displayed on the display, and in the display screen data, the surgical data in two different surgeries are displayed together)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William, the method of Gropper and the display method of Matsumoto to incorporate displaying two different procedures together as taught by Fletcher-Haynes, with the motivation of impacting, if not transforming, how blood banking will be managed in the future and aiding the provision of just-in-time supply of products to meet customized demand for blood products and better satisfying the individual needs of patients and providers. (Fletcher-Haynes at [0009]).

REGARDING CLAIM 11
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper, Getz, Matsumoto and Fletcher-Haynes disclose the limitation of claim 10.

The medical information management apparatus according to claim 10, wherein, as the surgical data in two different surgeries, data in surgery performed by each of different surgeons is displayed (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed (interpreted by examiner as the surgical data in two different surgeries, performed by each of different surgeons is displayed, as it can be implied that one surgeon cannot perform two different procedures at once).

William, Gropper, Matsumoto and Fletcher-Haynes do not explicitly disclose, however Getz further discloses:
video data in surgery performed is displayed (Getz at [0007] teaches displaying a video broadcast of a medical procedure (interpreted by examiner as video data in surgery performed is displayed))

Gropper, Getz, William and Fletcher-Haynes do not explicitly disclose, however Matsumoto further discloses:
displayed on a display position within a predetermined screen layout (Matsumoto at [abstract] teaches displaying a plurality of video images (interpreted by examiner as the information of William) on a same screen in accordance with display layout information. [claim 9] teaches displaying a predetermined video image among the plurality of display video images on said other communication apparatus at a predetermined position on a screen on said communication apparatus, and determining the display layout so as to display the predetermined video image among the plurality of display video images on said communication apparatus, at the predetermined position on a screen)

REGARDING CLAIM 12
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper, Getz, Matsumoto and Fletcher-Haynes disclose the limitation of claim 10.
Gropper, Getz, Matsumoto and Fletcher-Haynes do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 10, wherein, at least one of vital data of the patient, anesthesia data which is information related to anesthesia for the patient, and device log data which is log data of a 30medical device in surgeries performed is compared and displayed (William [0054] teaches that the system can accurately collect and present along with the medical procedure performed and what the clinician or medical provider actually did, what products were use in the procedure, including medical devices used, [0056] teaches the system collects medical device location, medical device to patient linking, medical device combined-use tracking, medical device identification (part numbers) (interpreted by examiner as device log data which is log data of a medical device in surgeries performed) [abstract] also teaches the surgical system records key data (interpreted as vital data) [0074] teaches data can be used to evaluate and compare).

William, Gropper Getz and Matsumoto do not explicitly disclose, however Fletcher-Haynes further discloses:
wherein, as the surgical data in two different surgeries performed by different surgeons is compared and displayed (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed as part of monitoring a sub-procedure (interpreted by examiner as the surgical data in two different surgeries performed by different surgeons is displayed) and [0133] teaches sub-procedures can be manipulated and that the manipulated data may then result in optimized data, and teaches manipulating data against plurality of procedure types and comparing (interpreted by examiner as the surgical data in two different surgeries performed by different surgeons is compared))

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195), in view of Matsumoto (US 2003/0001878) and in further view of Urushihara (US 2013/0101271).

REGARDING CLAIM 13
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
Gropper, Getz and Matsumoto do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 1, wherein the surgical data includes video data representing a situation of the surgery, the presentation data includes display screen data displayed on the display (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as the surgical data includes data representing a situation of the surgery) [0013] teaches a surgical system presenting surgical data. And [0066] teaches a computer is provided that has a display for use in the surgery room and medical personnel, such as a nurse, technician, or doctor use one or more input devices 25 to collect and record medical information as the procedure is performed (interpreted by examiner as the presentation data includes display screen data displayed on the display))

William, Gropper, Getz and Matsumoto do not explicitly disclose, however Urushihara further discloses:
and in the display screen data, thumbnail images at respective times in which the video data is divided at predetermined time intervals are displayed side by side in a time direction along with the (Urushihara at [0044] teaches outputting video data on display and [0064] teaches extracting information by using time so as to extract data as the thumbnail data at a predetermined time passed from the start of the video data. [0092] teaches that when receiving a display request of the thumbnail, the display control acquires the thumbnail data and information included in the video information, and displays the thumbnail data and the information at the display control device (interpreted by examiner as in the display screen data, thumbnail images at respective times in which the video data is divided at predetermined time intervals are displayed side by side in a time direction along with the video data, and the video data is played back from a time corresponding to the selected thumbnail image)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper, Getz and Matsumoto with teaching of Urushihara since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third and fourth reference using thumbnail images, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 17
William, Gropper, Getz and Matsumoto disclose the limitation of claim 1.
William, Gropper, Getz, Matsumoto and Urushihara disclose the limitation of claim 13.

The medical information management apparatus according to claim 13, wherein some of a plurality of thumbnail 5images arranged in the time direction are expanded and displayed in a time direction (Urushihara at [0080] teaches extracting information and creating thumbnail, and [0094] teaches displaying thumbnail. [0113] teaches the information of the thumbnail data may include a start time of the thumbnail data, a location of the thumbnail data in time sequence of the video data, an image or a video clip which is the portion of the extracted video data (interpreted by examiner as wherein some of a plurality of thumbnail images arranged in the time direction are expanded and displayed in a time direction)).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195), in view of Matsumoto (US 2003/0001878), in view of Urushihara (US 2013/0101271) and in further view of Sato (US 2016/0307341).

REGARDING CLAIMS 14, 15 and 16
Claims 14, 15 and 16 are analogous to Claims 6 and 13 thus Claims 14, 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 6 and 13.
Sato further discloses:
Data or value is displayed superimposed on the 20thumbnail image (Sato at [0057] teaches thumbnail imagines are accompanied by superimposed data such as date and time, and [0053] teaches superimposing with symbols (Examiner interprets date, time and symbols to be a form of data or value to be displayed superimposed on thumbnail images).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper, Getz, Matsumoto and Urushihara with teaching of Sato since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third, fourth and fifth reference using superimposed values on thumbnail images, as found in the sixth reference, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195), in view of Matsumoto (US 2003/0001878) and in further view of Casparian (US 2009/0183098).

REGARDING CLAIM 27
William, Gropper, Getz and Matsumoto disclose the limitation of claim 19.
William, Gropper, Gets and Matsumoto do not explicitly disclose, however Casparian further discloses:
The medical information management method according to claim 19, wherein the reference request includes the predetermined screen layout (Casparian at [0023] teaches a request (interpreted by examiner as the reference request of Gropper) for a particular layout (interpreted by examiner as the predetermined screen layout of Matsumoto)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper, Getz and Matsumoto with teaching of Casparian since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third and fourth reference using the request for a predetermined layout, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 28 and 29
Claims 28 and 29 are analogous to Claim 27 thus Claims 28 and 29 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 27.

Response to Arguments
Claim Objections
Regarding the objection(s) of claim 20, the Applicant has amended the claim to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 5-20, 22, 24 and 26-29, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Thus, by generating presentation data that includes a predetermined screen layout, significantly more than an abstract idea is now claimed. Moreover, each of the claims, as presently amended, to the extent the claims include an abstract idea, integrate that abstract idea into a practical application. Therefore, it is requested that this rejection be reconsidered and withdrawn. 
Regarding 1, the Examiner respectfully disagrees. The claimed invention as a whole encompasses managing and outputting medical information. Outputting medical information/videos or displaying medical information/videos is an abstract idea, and displaying data in a predetermined layout is a modification to the abstract idea, but for the recitation of generic computer components such as the display. The display is analyzed as an additional elements and does not integrate the abstract idea into a practical application or significantly more. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 5-20, 22, 24 and 26-29, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
While Harshaw may disclose radio remote controller with a predetermined layout, the layout displays information regarding the content and characteristic, not the content itself. Thus, at most, Harshaw would teach displaying the information regarding the patient, similar to that shown in FIG. 4 of Getz, not different videos within the layout. Therefore, even assuming, arguendo, that the combination is proper, which is not conceded, the combination fails to suggest, much less disclose, all of the limitations now recited in the independent claims. The remaining rejected claims depend from claims 1, 19 and 20, respectively, and the additional secondary references fail to provide the teachings noted above as missing. Therefore, it is submitted that these claims are allowable for at least the reasons their base claim is allowable. 
Regarding 2, the Examiner respectfully disagrees. While the Examiner interprets Harshaw to teach displaying information/videos in a predetermined layout given the broadest reasonable interpretation, the Examiner has cited new reference, Matsumoto, to teach displaying multiple videos in a predetermined layout. Please refer to the detailed rejection above. Given the broadest reasonable interpretation, the combination of references cited in the rejection teach the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lyon (US 2016/0283676) teaches systems and methods for interactive digital data collection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626